COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Miguel Angel Becerra

Appellate case number:    01-17-00406-CV

Trial court case number: 1093017

Trial court:              County Civil Court at Law No. 3 of Harris County

        Relator, Miguel Angel Becerra, has filed a petition for writ of mandamus and a motion for
an emergency stay. The Court requests that real part in interest file a response to the motion for
emergency relief by no later than 12pm on Thursday, June 8, 2017. The Court further requests
that, by the same time, relator provide an update regarding the status of his related motions filed
with the trial court.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                               Acting individually

Date: June 5, 2017